 

AO 199A (Rev. 12/11- EDCA [Fresno]) Order Setting Conditions of Release

27 Case 1:20-cr-00117-NONE-SKO Document 10 Filed 07/29/20 Page 1 of 3 3 OP
age lo ages

 

UNITED STATES DISTRICT COURT

 

for the 8
Eastern District of California i i Z i D
JUL 2 9 2020

UNITED STATES OF AMERICA, ) CLERK, US. DIST

) EASTERN DiSTRIRTTOF- CALIFORNIA

Vv. BY

) CaseNo. _1:20-CR-117 NONE SK

JEFFREY SCOTT HEDGES, )

 

ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant’s release is subject to these conditions:

(1)
(2)
(3)

(4)

(5)

The defendant must not violate federal, state, or local law while on release.
The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

 

 

The defendant must appear at: United States District Court, 2500 Tulare Street, Fresno, CA 93721
Place
on November 2, 2020, at 1:00 PM before Magistrate Judge Sheila K. Oberto

 

If blank, defendant will be notified of next appearance.

The defendant must sign an Appearance and Compliance Bond, if ordered.

 

 
 

‘AO 199B (Rev. OMG Hoey Ot ONE RKS..« document 10 Filed 07/29/20 Page 2 Ghee | of [3] Pages
HEDGES, Jeffrey Scott |

Doc. No. 1:20-CR-00117-NONE-SKO
ADDITIONAL CONDITIONS OF RELEASE

Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the
safety of other persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to the conditions
marked below: Lo

M (6) - The defendant is placed in the custody of:
Name of person or organization Andrea Hedges

who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the
appearance of the defendant at all-scheduled court proceedings, and (c) to notify the court immediately in the event the |
defendant violates any conditions-of release or disappears. |

AE

SIGNED: 4 Nc
Kon “CUSTODIAN
M (7) The defefidant must:

(a) report on a regular basis to the following agency:
Pretrial Services and comply with their rules and regulations;
WZ ° () report via telephone to the Pretrial Services Agency on the first working day following your
. release from custody;
wi (c) reside at a location approved by the PSO, and not change your residence without prior
approval of PSO; travel restricted to Eastern and Central Districts of California, unless |
_ otherwise approved in advance by PSO; |
(d) report any contact with law enforcement to your PSO within 24 hours;
|

 

wi

WJ (e) cooperate in the collection of a DNA sample;

Mi (f) not have contact of any kind, whether via email, text message, phone call, or any other
means of communication with the victims in this case (the government will be providing a
list of the names of the victims to defense counsel and the Pretrial Services Agency). The list
may be modified with consent of parties without a court order; however, if there is dispute a
court order will need to be issued;

(g) not apply for or obtain a passport or any other traveling documents during the pendency of
this case;

(h) not engage in any work, via West Coast Chassis LLC or any other business or means, which
causes you to accept money, or any other things of value, from customers in exchange for
providing a future service; and,

wi (i) execute a bond or an agreement to forfeit upon failing to appear or failure to abide by any of
the conditions of release, the following sum of money or designated property: A $50,000
cash bond which must be posted within seven days of your release. —
 

: Case 1:20-cr-00117-NONE-SK
AO 199C (Rev. 09/08- EDCA {Fresno]) Advice of Penalties USA SO nepgrument 10 Filed 07/29/20 Page 3 of 3
(1:20-CR-117 NONE SKO)

Pages

 

eT SS
Ee

ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENALTIES.AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.

It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and.additional punishment may be imposed. If you are convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term.of fifteen years or more — you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years — you will be fined not

- more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony — you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) amisdemeanor — you will be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In

addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant

I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to: obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions

set forth above.
Sy» _/|
——

{Defendant's Signature—~

. . Directions to the United States Marshal
( Ce nda is ORDERED released after processing.

ate aA jan | aw i f a

Judicial Officer's Signature

Erm 0 Gram, USMamtate Dad ye

J Printed name and litle

 

DISTRIBUTION: COURT DEFENDANT PRETRIAL SERVICE U.S. ATTORNEY U.S. MARSHAL

 

 
